     Case 2:18-cr-00378-DSF Document 52 Filed 07/02/20 Page 1 of 3 Page ID #:181



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. CR 18-378-DSF

13             Plaintiff,                   GOVERNMENT’S REVISED SENTENCING
                                            POSITION CONSIDERING DEFENDANT’S
14                   v.                     FLIGHT

15   INWOOK “Andy” YOO,                     Hearing:    September 28, 2020
                                                        10:00am
16             Defendant.

17

18

19        Before defendant absconded from his scheduled November 4, 2019,
20   sentencing, the government had concurred in the findings of the
21   Presentence Report, which resulted in a guideline range of 78 to 97
22   months, and had recommended a Section 3553(a) variance downward to
23   60 months.   For all the reasons previously stated, the government
24   continues to believe that a sentence below the guideline range is
25   appropriate.   But, as discussed below, defendant’s guideline range
26   has dramatically increased because by absconding, defendant has
27   obstructed justice and has demonstrated that he has not accepted
28   responsibility.

                                            1
     Case 2:18-cr-00378-DSF Document 52 Filed 07/02/20 Page 2 of 3 Page ID #:182



 1        A.    DEFENDANT’S ABSCONDING CONSTITUTES OBSTRUCTION OF JUSTICE

 2        Section 3C1.1 calls for a two-level enhancement if “(1) the

 3   defendant willfully obstructed or impeded . . . the administration

 4   of justice with respect to the      . . . sentencing of the instant

 5   offense of conviction , and (2) the obstructive conduct related to

 6   (A) the defendant’s offense of conviction . . . .”          There is no

 7   clearer example of such conduct than defendant’s flight just before

 8   sentencing.    More than seven months ago, defendant fled, cutting off

 9   contact with his mother and sister, presumably so that he could not

10   be tracked through an investigation of them, except for a phone call

11   to tell his mother he was okay so that she would not worry

12   excessively about his disappearance.       (Dkt. 50.)     By doing so, he

13   delayed his sentencing by 10 months and, more importantly, created

14   great doubt that any sentence this Court imposed would ever be

15   carried out.   The guidelines specify that “willfully failing to

16   appear, as ordered, for a judicial proceeding,” warrants an

17   obstruction of justice enhancement.        USSG § 3C1.1, app. n. 4(E).

18        B.    DEFENDANT FAILED TO ACCEPT RESPONSIBILITY

19        It is defendant’s burden to establish that he has “clearly”

20   accepted responsibility for his offense.        United States v.

21   Alexander, 48 F.3d 1477, 1493 (9th Cir. 1995); USSG § 3E1.1(a).

22   “Conduct resulting in an enhancement under § 3C1.1 (Obstruction

23   . . . of Justice) ordinarily indicates that the defendant has not

24   accepted responsibility. . . .”       USSG § 3E1.1, app. note 4.       Here,

25   defendant intentionally evaded responsibility for his crime by

26   fleeing.

27

28

                                            2
     Case 2:18-cr-00378-DSF Document 52 Filed 07/02/20 Page 3 of 3 Page ID #:183



 1        C.    DEFENDANT’S ADJUSTED GUIDELINE RANGE CONSIDERING HIS
                FLIGHT IS 135-168 MONTHS
 2
          Defendant’s final offense level with obstruction of justice,
 3
     and without acceptance of responsibility, is 33.          Because defendant
 4
     is in criminal history category I, that results in a guideline range
 5
     of 135 to 168 months.
 6
          D.    THE GOVERNMENT RECOMMENDS 100 MONTHS IN PRISON FOLLOWED BY
 7              FIVE YEARS OF SUPERVISED RELEASE

 8        For the reasons previously stated—especially defendant’s lack

 9   of criminal history and his relinquishing his ill-gotten gains so

10   that the victims in this case will be the rare ones who receive

11   almost full restitution—the government believes that a sentence

12   below the guideline range is just.         Accordingly, the government

13   recommends a prison sentence of 100 months followed by five years of

14   supervised release.

15
     Dated: July 2, 2020                 Respectfully submitted,
16
                                         NICOLA T. HANNA
17                                       United States Attorney

18                                       BRANDON D. FOX
                                         Assistant United States Attorney
19                                       Chief, Criminal Division

20                                       Andrew Brown

21                                       ANDREW BROWN
                                         Assistant United States Attorney
22
                                         Attorneys for Plaintiff
23                                       UNITED STATES OF AMERICA

24

25

26

27

28

                                            3
